DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, as to the point that the applied prior art, Sreenivasan (US 2016/0308020) does not disclose or suggest asymmetric structures having a first side surface and a second side surface opposite the first side surface in which a profile of the first side surface is asymmetric with respect to a profile of the second side surface and first side surface and the second side surface are each sloping with respect to a surface of the substrate, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4,6-8 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vallius et al (US 2017/0363871).
Vallius et al disclose an optical device having a grating feature have an asymmetric profile.  That is, the gratings may be slanted (i.e., non-orthogonal) relative to a plane of the waveguide (see Figure 18; [0056] and aforesaid easily anticipate the claimed “plurality of asymmetric structure has a first side surface and a second side surface and each sloping with respect to a surface of the substrate”.
With regards to claims 3-4, Vallius et al disclose that the gratings having asymmetric triangular or saw-tooth profiles in some cases.  Various suitable surface relief contours, filling factors, grating periods, and grating dimensions can also be utilized according to the needs of a particular implementation (see, [0057]-[0058] and also Figures 19-22 for different curved profiles of the grating); aforesaid “saw-tooth profile easily reads on the claimed “chair-like profile” in claim 4.
With regards to claims 6-7, Vallius et al easily shows a recess is formed between adjacent structures of the plurality of asymmetric structures; and the recesses is parallel to a surface of the substrate (Figure 18).
With regards to claim 8, Vallius et al disclose the optical device is formed on substrate comprises silicon and etc. [0032],[0081].
With regards to claim 13, Vallius et al disclose the optical device could be waveguide [0002], [0031].
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vallius et al (US 2017/0363871).
Claim 18 is interpreted as product- by- process claims. As such, the patentability is based on the final product and not the method by which it was made.
See, In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). See also MPEP § 2113.
In this instance, claim 18 is anticipated by the teaching of Vallius et al (US 2017/0363871), wherein, Vallius et al disclose an optical device having a grating feature have an asymmetric profile.  That is, the gratings may be slanted (i.e., non-orthogonal) relative to a plane of the waveguide (see Figure 18; [0056] and aforesaid easily anticipate the claimed “plurality of asymmetric structure has a first side surface and a second side surface and each sloping with respect to a surface of the substrate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-12,14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallius et al (US 2017/0363871) as applied to claims 2-4,6-8,13 and 18 above.
With regards to claims 5 and 9-12, Vallius et al disclose above except the different profile of the asymmetric structures, specifically, having nano or micro-structures.
However, Vallius et al disclose that various suitable surface relief contours, filling factors, grating periods, and grating dimensions can also be utilized according to the needs of a particular implementation (see, [0057]-[0058] and also Figures 19-22 for different curved profiles of the grating);

Additionally, it has been held that Changes in size of an article were held to be obvious. In re Rose 105 USPQ 237 (CCPA 1955).
With regards to claims 14-17 and 19-21, Vallius et al disclose that such asymmetric structures have various applications, namely a see-through (eye-glass), mixed reality or virtual reality HMD device 2500; for projection ([0065] and Figure 25).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ above teaching for fabricating the claimed optical components (waveguide, optical projection system, eyeglasses, etc. as taught by Vallius et al.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713